                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


LAKIESHA CROSS, as parent and natural       )
guardian of S.C. a minor, EARLENE           )
DUNBAR, ERNEST SPRUEILL, ERICA              )
HIGGINS-INGRAM, and LYNETTE                 )
BLAKE                                       )
                      Plaintiffs,           )
                                            )
v.                                          )      JUDGMENT
                                            )
                                            )      No. 4:19-CV-7-FL
CIOX HEALTH, LLC,                           )
                 Defendant.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motions to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 3, 2020, and for the reasons set forth more specifically therein, defendant’s motion to
dismiss for failure to state a claim is GRANTED, defendant’s motion to dismiss for lack of
jurisdiction is DENIED. Plaintiffs’ claims are DISMISSED WITH PREJUDICE.

This Judgment Filed and Entered on February 3, 2020, and Copies To:
Eric N. Linsk / J. Olin McDougall, II / Robert K. Shelquist / Christopher C. Kessler (via
CM/ECF Notice of Electronic Filing)
Christopher S. Edwards / Donald J. Eglinton / Jennifer B. Dempsey / William V. Custer (via
CM/ECF Notice of Electronic Filing)

February 3, 2020                    PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
